Citation Nr: 1226940	
Decision Date: 08/03/12    Archive Date: 08/10/12

DOCKET NO.  09-15 423A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to higher initial ratings for post-traumatic stress disorder, rated 50 percent prior to July 18, 2011, and 100 percent thereafter. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and K. W. 


ATTORNEY FOR THE BOARD

C. Fetty, Counsel


INTRODUCTION

The Veteran performed active military service from September 1965 to September 1969.  He earned a Combat Action Ribbon for service in Vietnam.

This appeal arises to the Board of Veterans' Appeals (Board) from July 2008 and later-issued rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In pertinent part of a July 1968 rating decision, the RO granted service connection for post-traumatic stress disorder (PTSD) and assigned a 30 percent rating effective from March 31, 2008.  In pertinent part of an April 2012-issued rating decision, the RO assigned an initial 50 percent schedular rating effective from March 31, 2008, and then assigned a schedular 100 percent rating effective on July 18, 2011.   

The Board remanded the case in June 2011 for further development.


FINDINGS OF FACT

1.  For the portion of the appeal period prior to July 18, 2011, PTSD has been manifested by total occupational and social impairment, due to panic-like symptoms, irritability, social isolation, poor concentration, and severe depression.  

2.  Competent medical evidence reflects that PTSD and major depression aggravate each other.  

3.  The evidence does not contain factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal. 




CONCLUSION OF LAW

For the portion of the appeal period prior to July 18, 2011, the criteria for an initial 100 percent schedular rating for PTSD are met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 U.S.C.A. § 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code 9411 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As set forth at 38 U.S.C.A. §§ 5100, 5103A, 5107, 5126 (West 2002); 38 U.S.C.A. §§ 5102, 5103 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), VA must notify claimants of certain procedural aspects of their claims and must assist claimants in obtaining evidence that might substantiate their claims.  Because the Board is granting the full benefit sought by the claimant (a 100 percent schedular rating for PTSD), any error (if committed) with respect to VA's duty to notify or assist does not result in unfair prejudice to the claimant and need not be discussed.  

Initial Rating for PTSD

Disability evaluations are determined by comparing present symptomatology with the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2011).  

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The veteran's entire history is reviewed when making disability evaluations.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In Hart v. Mansfield, 21 Vet. App. 505, 510 (2007), the Court held that where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

VA regulations also require that disability evaluations be based upon the most complete evaluation of the condition that can be feasibly constructed with interpretation of examination reports, in light of the whole history, so as to reflect all elements of disability.  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126 (a) (2011).  The rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (b) (2011).

The Veteran's PTSD has been rated 50 percent disabling under Diagnostic Code 9411 for the earlier portion of the appeal period and 100 percent for the latter.  That is, a staged rating has been assigned.  The Board need address only the earlier portion of the appeal period because the highest schedular rating for the latter period has already been assigned.  

Under the rating criteria for PTSD, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance or minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411 (2011).

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the United States Court of Appeals for Veterans Claims (Court) issued important guidance in the application of the current psychiatric rating criteria.  The Court stated that the specified factors for each incremental rating were examples rather than requirements for a particular rating.  The Court stated that the analysis should not be limited solely to whether the claimant exhibited the symptoms listed in the rating scheme.  Consistent with the foregoing, the Court also found it appropriate for a rating specialist to consider factors outside the specific rating criteria in determining the level of occupational and social impairment.

VA out-patient treatment reports and Vet Center counseling reports reflect that the Veteran received treatment, medication, and counseling for PTSD at various times.  There are also two VA compensation examinations of record and some testimony pertinent to the severity of the Veteran's PTSD.  

A May 2008 VA PTSD compensation examination report reflects that the examiner focused on the elements necessary for a diagnosis of PTSD, rather than the severity of the mental disorder.  The examiner found normal affect and mood, no panic attacks, normal memory, judgment, and thinking.  The psychiatrist mentioned that the Veteran had not worked in 10 years because he wanted to retire.  The psychiatrist assigned a Global Assessment of Functioning (hereinafter GAF) score of 65 [according to the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (hereinafter referred to as DSM-IV), a GAF score of 61 to 70 is indicative of some mild symptoms, or some difficulty in social, occupational, or school functioning, but generally functioning pretty well.  See 38 C.F.R. § 4.125 (2011)]. 

In January 2011, the Veteran testified at a videoconference before the undersigned Veterans Law Judge that the May 2008 VA examination was inadequate.  He recalled that the examiner was late in arriving and consequently rushed through the examination.  He testified that he has not worked in 9 years, but does own and care for 40 cows.  The Veteran testified that he has panic attacks about twice per week and that he forgets things, such as recently forgetting to close a corral gate-which let his cattle loose.  He testified that he does not receive Social Security Administration benefits.   

In June 2011, the Board remanded the claim for another VA examination.  VA re-examined the Veteran in July 2011.

A July 2011 VA PTSD compensation examination report reflects that the Veteran reported that his treatment was helpful but that he was struggling with anxiety and depression.  The psychiatrist found normal judgment and insight, but sleep problems and nightmares.  The psychiatrist indicated that there were no panic attacks, but later remarked that there were "panic-like symptoms."  The psychiatrist deemed the severity of PTSD symptoms to be moderate to severe, with isolative, avoidant, and quick-to-anger behavior traits.  The psychiatrist also found cognitive problems with poor concentration and difficulty focusing on tasks.  His depression level was severe.  He was not working because of psychiatric problems.  

The Axis I diagnoses were PTSD, chronic; and, major depressive disorder, moderate.  The psychiatrist felt that PTSD aggravated the Veteran's depression, and depression aggravated PTSD.  The examiner assigned a GAF score of 43.  According to DSM-IV, GAF scores of 41 through 50 or lower are indicative of serious symptoms, or serious difficulty in social, occupational, or school functioning, i.e., no friends, unable to keep a job.  See 38 C.F.R. § 4.125 (2011)].  The psychiatrist concluded that the Veteran is deemed unemployable.  

From the facts above, prior to July 18, 2011, PTSD has been manifested by total occupational and social impairment, due to panic-like symptoms, irritability, social isolation, poor concentration, and severe depression.  Because the psychiatrist concluded that PTSD and major depression aggravate each other, the Veteran's major depression symptoms must also be considered.  During the appeal period, GAF scores of 43 and 65 were assigned.  While a GAF score of 65 represents mild occupational and social impairment, a GAF score of 43 connotes inability to keep a job.  There is no distinct time period in which to point to a worsening in severity of PTSD or depression, therefore, a staged rating is not appropriate.  Hart, supra.  

Comparing the symptoms attributed to PTSD with the criteria of the rating schedule, the Board finds that the criteria for a 100 percent disability rating under Diagnostic Code 9411 are more nearly approximated for the period prior to July 18, 2011.  This conclusion is reached on the basis of total occupational and social impairment, as opposed to merely a showing of some impairment, which is the stated threshold requirement for a 70 percent rating.  

As a 100 percent schedular rating had already been assigned effective July 18, 2011, the Board need not address the propriety of a higher schedular rating for that portion of the appeal period.  


ORDER

A 100 percent schedular rating for PTSD is granted for that portion of the appeal period prior to July 18, 2011, subject to the laws and regulations concerning the payment of monetary benefits.



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


